Citation Nr: 1452051	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  08-09 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to Agent Orange or other chemical agent exposure.

2.  Entitlement to service connection for a skin rash, to include as due to Agent Orange or other chemical agent exposure.

3.  Entitlement to service connection for peripheral neuropathy (previously claimed as entitlement to service connection for a bilateral foot condition), to include as due to Agent Orange or other chemical agent exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to June 1970.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from June 2006 and September 2007 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was then remanded by the Board for further development in March 2012 and February 2013.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2010.  A transcript of that hearing is associated with the claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file.  The documents in such file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further development.  Per the Board's February 2013 remand directives, the AOJ contacted the Veteran to obtain the specific dates in which he remembered witnessing the use of herbicides, defoliants or other chemical agents while serving in Panama.  Although the Veteran did not initially respond to the AOJ, review of the claims file shows that the Veteran later submitted to the Board several requests for an extension of time to gather such evidence.  In June 2014, the Veteran then submitted, directly to the Board, additional information regarding his service in Panama and chemical use therein, to include lay statemetns, buddy statements, official service department documents regarding the use of chemicals and herbicides, and other related submissions.  The Board finds that this evidence should be submitted to JSRRC or other appropriate facility.  The Board notes that several requests may be necessary.

The Board also finds that the Veteran should be afforded a VA examination in connection with his claim for a skin rash, due to the evidence and lay testimony submitted by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC or other appropriate facility and request that it provide any information pertaining to herbicide use in Panama (to include but not limited to Agent Orange), or any other chemical defoliants or pesticides.  Multiple requests may be required.

The information submitted by the Veteran in his June 2014 letter should be sent to JSRRC or other appropriate facility in connection with this request.  The Veteran's military unit, location of services, dates at the location, military occupation and any other facts deemed relevant when making this request must be included.  All records that are obtained must be incorporated into the claims file and if no records can be found, this must be documented in the claims file.

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin rash that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not that each diagnosed skin rash is causally or etiologically related to the Veteran's military service.  The examiner must address the Veteran's competent statements of a skin rash that has been ongoing for some time.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



